t c summary opinion united_states tax_court jody schoolcraft-burkey petitioner v commissioner of internal revenue respondent docket no 17437-06s filed date jody schoolcraft-burkey pro_se anita a gill and cathy j horner for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 sec_1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether all payments petitioner received from his former employer mahoning valley economic development corp mvedc pursuant to the settlement of a lawsuit are includable in income whether petitioner may deduct attorney’s fees he paid in bringing a lawsuit against mvedc whether petitioner paid deductible expenses which would offset income he received in the performance of consulting services and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in niles ohio petitioner as a married taxpayer filing separately timely filed a form_1040 u s individual_income_tax_return for in which he reported total income of dollar_figure tax of dollar_figure and tax_payments of dollar_figure both petitioner and his wife claimed the standard_deduction for in their separate returns on the basis of third-party information reported to the irs respondent determined that petitioner failed to report relatively small amounts of capital_gain dividend income_interest income and pension annuity income investment_income as well as dollar_figure of nonemployee consulting compensation and dollar_figure of the dollar_figure he received from mvedc in connection with settlement of a lawsuit see infra petitioner concedes error in his failure to report the various amounts of investment_income as well as the dollar_figure of nonemployee consulting compensation but he disputes the taxability of dollar_figure of the dollar_figure in settlement proceeds he received from mvedc claiming that portion was nontaxable compensation_for personal injuries moreover petitioner claims entitlement to deductions for certain expenses in connection with his lawsuit against mvedc and in rendering his consulting services from until he was dismissed on date petitioner was a loan officer for mvedc for several months before his dismissal petitioner had been cooperating with the fbi and the u s department of justice in providing files correspondence and other documents pertaining to certain of mvedc’s activities in petitioner brought suit against mvedc2 for terminating hi sec_2petitioner’s lawsuit in addition to naming mvedc included mvedc’s executive director and treasurer and mahoning valley industrial loan fund as defendants employment alleging that his discharge was in retaliation for his cooperation with government officials in his complaint against mvedc petitioner claimed the following breach of contract intentional breach of contract infliction of emotional distress promissory estoppel principal and agent relationship--breach of fiduciary duty breach of fiduciary duty equitable claim for unjust enrichment public policy and common_law tortious interference with contractual relationship and civil conspiracy the complaint made no reference to any state or federal statute such as a whistleblower protection regime or civil rights legislation as a possible basis for relief in his complaint petitioner demanded in addition to equitable relief such as reinstatement compensatory_damages in an amount in excess of dollar_figure and punitive_damages in an amount in excess of dollar_figure in connection with his claim based on intentional breach of contract petitioner alleged that he suffered adverse health effects in connection with his claim based on infliction of emotional distress petitioner alleged that he suffered physical injury in the form of adverse health effects in connection with his claim based on public policy and common_law petitioner alleged that he suffered physical pain and distress the complaint did not allege that petitioner sustained any other personal physical injury or physical sickness and it did not explain or describe the adverse health effects physical injury or physical pain petitioner claimed to have suffered petitioner entered into a settlement with mvedc on or about date in which petitioner agreed to dismissal of his lawsuit in exchange for dollar_figure the settlement agreement designated dollar_figure of the dollar_figure in settlement proceeds as back pay or lost wages and petitioner agrees that the dollar_figure is taxable the settlement agreement designated the remaining dollar_figure of the dollar_figure as compensation_for any emotional pain suffering inconvenience mental anguish loss of enjoyment of life fright nervousness indignity humiliation embarrassment and other personal injuries that burkey claims to have suffered as well as in exchange for his release of any common_law and statutory causes of action for sexual harassment sex or gender discrimination age discrimination disability discrimination personal injury retaliation wrongful discharge constructive discharge claims of discrimination or harassment on any basis claims alleging whistleblowing under state or federal_law claims of breach of public policy breach of fiduciary duty breach of express or implied contract breach of any employment agreement conspiracy interference with employment contract unjust enrichment invasion of privacy fraud conversion intentional infliction of mental distress promissory estoppel defamation intentional interference with any contract or business relationship and any other claims of any kind that burkey may possess against mvedc the settlement agreement specified that mvedc would not withhold any taxes from the dollar_figure portion of the dollar_figure payment and that mvedc made no representation or warranty whatsoever concerning the tax consequences of burkey’s receipt of any monetary payments from mvedc mvedc reported the dollar_figure portion to the irs by means of form 1099-misc miscellaneous income as other income petitioner did not report the dollar_figure portion on his return at trial petitioner continued to maintain that the dollar_figure portion was compensation_for personal injuries and not includable in income he further claimed that he was entitled to a deduction for attorney’s fees he paid in connection with his lawsuit against mvedc additionally petitioner claimed he paid deductible expenses in connection with the production of the dollar_figure in consulting income finally petitioner who resided in a home owned by his daughter and paid no rent to her in claimed that rent he would have paid had he been required to pay rent together with an array of other expenses was deductible and that he should have deducted those expenses on a schedule c profit or loss from business with his return 3petitioner did not attach a schedule c to his return at trial petitioner submitted a handwritten page dated date captioned amended schedule ‘c’ on which deductions totaling dollar_figure for rent phone advertising cards supplies meals mileage travel misc membership were listed this summary was revised during the trial to show a corrected total of dollar_figure of deductions for rent mileage travel and misc membership in addition at trial petitioner submitted a statement in which he claimed a deduction for the equivalent of lost medical insurance coverage discussion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent hence petitioner bears the burden of proving that respondent’s deficiency determinations are incorrect see rule a 290_us_111 it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 generally amounts received for damages are excludable from gross_income if the taxpayer demonstrates that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and the taxpayer shows that the damages were received on account of personal injuries or sickness id pincite the specific exclusion upon which petitioner relies is found in sec_104 sec_104 as relevant here provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness damages received means amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs when damages are received pursuant to a settlement agreement courts decide the purpose or purposes for which a payment was made by considering inter alia the following the underlying complaint and the nature of the claims the settlement negotiations and settlement agreement and the intent of the payor see 504_us_229 866_f2d_709 4th cir affg 89_tc_632 349_f2d_610 10th cir affg tcmemo_1964_33 bagley v sec_104 was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 to provide with respect to amounts received after date that the personal_injury_or_sickness for which the damages are received must be physical in nature commissioner 105_tc_396 affd 121_f3d_393 8th cir petitioner’s complaint does not specify the physical injury he suffered as a result of mvedc’s conduct there is nothing in the record to indicate that petitioner either suffered a particular physical injury or physical sickness or informed mvedc that he was suffering from a particular physical injury or physical sickness as a result of his discharge in fact the settlement agreement does not refer to physical injury or physical sickness rather it enumerates other types of injuries such as emotional pain suffering inconvenience mental anguish etc as well as injuries that petitioner never alleged such as sexual harassment and discrimination hence it appears that mvedc’s intent in entering into the settlement agreement was to secure a broad general release from petitioner rather than to compensate him for physical injury or sickness petitioner did not submit any medical records showing that he received treatment for physical injuries and the record is devoid of any detailed description of what those injuries might have been in sum we do not find any basis in this record upon which 5in a posttrial memorandum filed with the court petitioner described having symptoms such as anxiety chronic pain with physical symptoms such as high blood pressure increased pulse and respiration compulsions delusions denial and depression stress-related symptoms such as these relate to emotional distress and not to physical sickness see lindsey v continued we could make a rational allocation of mvedc’s dollar_figure payment to compensation_for physical harm if indeed petitioner suffered physical harm within the meaning of sec_104 therefore the entire dollar_figure settlement payment is includable in petitioner’s income in bringing his lawsuit against mvedc petitioner retained an attorney whom he compensated on an hourly basis petitioner made periodic_payments to his attorney beginning in and he paid dollar_figure in legal fees during at trial petitioner claimed that his legal fees were deductible generally legal fees are deductible under sec_162 only if the matter with respect to which the fees were paid originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected with that trade_or_business see 372_us_39 118_tc_467 affd 351_f3d_982 9th cir test v commissioner tcmemo_2000_362 affd 49_fedappx_96 9th cir expenses not incurred_in_a_trade_or_business activity but in the production_or_collection_of_income are deductible as miscellaneous_itemized_deductions on schedule a itemized_deductions sec_67 sec_212 further it is well established that even though a taxpayer’s employee status may be continued commissioner tcmemo_2004_113 affd 422_f3d_684 8th cir regarded as a trade_or_business legal fees stemming from a taxpayer’s employee status are to be treated as miscellaneous_itemized_deductions subject_to the 2-percent floor see sec_62 see also 543_us_426 102_tc_465 vacated on other grounds without published opinion 84_f3d_433 5th cir test v commissioner supra alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir it is undisputed that petitioner was an employee of mvedc and that the legal fees petitioner paid stemmed from that relationship therefore the legal fees of dollar_figure petitioner paid to his attorney relating to the settlement of petitioner’s claims against mvedc would have been deductible on schedule a itemized_deductions petitioner did not file a schedule a with his return but instead claimed the standard_deduction petitioner’s spouse also filed a separate_return for and claimed the standard_deduction as a consequence respondent contends that petitioner 6the excess unreimbursed employee and other miscellaneous expenses deduction is claimed on schedule a itemized_deductions the amount of the deduction equals the sum of unreimbursed employee expenses--job travel union dues job education etc tax preparation fees and other expenses--investment safe deposit box etc less an amount equal to percent the percent floor of the taxpayer’s adjusted_gross_income see sec_67 is precluded from itemizing his deductions by the provisions of sec_63 and sec_6013 sec_63 provides that taxpayers must elect to itemize deductions and this election is to be made on the taxpayer’s return sec_63 and a taxpayer may change his election after filing the return but if the taxpayer’s spouse filed a separate_return for the same taxable_year sec_63 provides the change shall not be allowed unless a the spouse makes a change_of election with respect to itemized_deductions for the taxable_year covered in such separate_return consistent with the change_of treatment sought by the taxpayer and b the taxpayer and his spouse consent in writing to the assessment within such period as may be agreed on with the secretary of any deficiency to the extent attributable to such change_of election petitioner did not elect to itemize deductions either on his original return or by means of an amended_return even were we to construe petitioner’s submissions at trial as an attempt to elect itemization under sec_63 the statutory requirements of that section have not been met see boyd v commissioner tcmemo_2003_286 therefore petitioner is not entitled to itemize his deductions for consequently he cannot claim any deduction for legal fees he paid petitioner concedes that he received nonemployee compensation of dollar_figure for consulting services petitioner did not report this income on his return nor any expenses associated with the production of that income the amended schedule ‘c’ that petitioner submitted at trial see supra note was prepared shortly before trial and represents a reconstruction of expenses petitioner believed he paid amounts shown on the schedule c were revised at trial to show a rent expense of dollar_figure a mileage travel expense of dollar_figure and a misc membership expense of dollar_figure petitioner testified that although he used portions of his dwelling for purposes of meeting clients for the first months of he neither owned nor paid rent for the premises moreover he did not pay specifically for utilities telephone or internet services rather he contributed to the general upkeep of the home where he resided with his wife the amount he determined deductible as rent was the amount that he theoretically would have paid for that portion of the home he used for his consulting activities had there been a third-party landlord as well as a portion of the utilities telephone and internet services that were allocable in petitioner’s view to his consulting activities petitioner did not submit any documentary substantiation such as utility bills or telephone bills in support of his claimed deduction for expenses paid in using a portion of his home for his consulting activities 7petitioner clarified that dollar_figure represents the total amount for rent utilities telephone and internet services while we accept that petitioner used a portion of his dwelling for consulting activities we are unable to determine the amounts if any of expenses he paid in connection with that activity the fact that petitioner contributed to general household expenses does not suffice to convert those personal living_expenses into home_office business_expenses moreover it is not clear that any transfer of funds actually took place in the first months of and no other taxpayer ie petitioner’s daughter who held title to the home or his wife reported any rental income from the dwelling in sum petitioner has not proven entitlement to any deduction for rent for the first months of or to a deduction for utilities telephone or internet services for the last months of petitioner moved his place of business to different premises petitioner credibly testified and substantiated that he paid rent of dollar_figure per month for the last months of to an unrelated third-party landlord petitioner is therefore entitled to a dollar_figure deduction for a rent expense in carrying on his consulting activity in petitioner claimed a dollar_figure deduction for mileage travel_expenses paid in connection with his consulting activity in support of the claimed deduction petitioner submitted records showing the number of miles he traveled each month and a description of the purpose of the travel the records were prepared contemporaneously with the travel petitioner testified that he kept the travel records in an effort to determine during whether the income from his consulting activity was sufficient to cover his expenses sec_274 provides that expenses paid_or_incurred with respect to travel and certain listed_property are deductible only if the taxpayer meets the stringent substantiation requirements of sec_274 see sec_280f for these expenses only certain types of documentary_evidence will suffice passenger automobiles are listed_property under sec_280f and therefore strict substantiation for their use as transportation is required sec_274 no deduction is allowed for any travel or transportation expense unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date adequate_records include the maintenance of an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1_274-5t temporary income_tax regs fed reg date petitioner submitted a travel log consisting of pages one for each month of the purpose for the claimed travel expense is indicated on every page as travel from niles to steubenville and return or travel from niles to steubenville lisbon et al and return the description of the travel is shown on every page as client calls at chamber commerce and or client calls at one stop center actual travel on specific days is not shown rather monthly totals are given specific client names are not provided or itemized with identifying information redacted the nature of the business discussions petitioner conducted is not shown we are unable to conclude from petitioner’s travel log that the strict substantiation requirements of sec_274 have been met accordingly the claimed mileage travel_expenses are not deductible at trial petitioner claimed that he is entitled to a deduction for lost medical insurance coverage petitioner testified that during he did not have insurance coverage and did not pay any amounts for medical insurance his claimed deduction is based on amounts he estimated that he would have paid if he had purchased such insurance because petitioner did not pay this expense he is not entitled to this deduction finally petitioner claimed that he is entitled to a dollar_figure deduction for the membership fee to join the jefferson county chamber of commerce petitioner testified and we believe that he joined the chamber of commerce in order to achieve more recognition for his business this expense is deductible under sec_162 as noted supra respondent determined a sec_6662 penalty of dollar_figure for pursuant to sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs respondent has met his burden of production under sec_7491 petitioner’s return contains an understatement_of_tax greater than dollar_figure which is greater than percent of the amount of tax required to be shown on the return see sec_6662 accordingly petitioner bears the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the underpayment for which he acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite petitioner did not carry his burden of showing that his omissions from income which resulted in the underpayment were made with reasonable_cause and in good_faith accordingly petitioner is liable for the sec_6662 penalty decision will be entered under rule
